MEMORANDUM AND ORDER
James K. Bredar, United States District Judge
This civil rights case was brought by Joseph Crystal against former Baltimore Police Commissioner Anthony W. Batts, Sergeant Robert Amador, and the Baltimore City Police Department’ (“BPD”). (Compl., ECF No. 1.) It alleges retaliation by Defendants against Crystal for his speech protected under both the federal and state' constitutions. Previously, ' the Court granted in part and denied in part Defendants’ motions to dismiss.' (ECF Nos. 33, 34.) Following Defendants’ "answers to the remainder of the complaint (ECF Nos. 35, 38) the Court held á conference with counsel and entered a scheduling order that provided for discovery and dis-positive motions (ECF No. 44). Pending before the Court is the motion by BPD and Batts to bifurcate and to stay discovery. (ECF No. -37.) The motion has beeh briefed (ECF Nos. 45, 47), and no hearing is required, Local Rule =105.6 (D. Mdl 2014). It will be denied.
BPD-and Batts argue' that the-Court should, pursuant to Federal Rule of Civil Procedure 42(b), “bifurcate the trial of the Plaintiffs claims against Defendant Robert Amador from the claims against the BPD and Defendant Batts, and to (except' as necessary for the resolution of” claims against Defendant Amador) stay discovery against the BPD and Defendant Batts pending resolution of Plaintiffs claims made against Defendant Amador,” (Defs.’ Mot. 1.) They contend doing so “will substantially decrease the risk'of prolonged and burdensome = litigation, conserve judicial resources, serve’ as á more effective method' of testing the sufficiency of the Plaintiffs’ [sic] claims, and will protect the BPD, Commissioner Batts,- and Defendant Amador against the possibility' of prejudice.” (Id.)
The Court is well aware of the usefulness of the bifurcation procedure when a municipality’s liability 'is' derived wholly from a named defendant’s liability, and if this were such a case, then' the Court would grant the motion. See, e.g., Vathekan v. Prince George’s County, 154 F.3d 173, 180-81 (4th Cir.1998) (reversing and remanding to district court on other grounds). See also Brissett v. Paul, No. 97-6898, 1998 WL 195945, at *4-5, 1998 U.S. App. LEXIS 6824, at *15-16 (4th Cir. Apr. 6, 1998) (unpublished) (upholding bifurcation of discovery on claim against municipality from discovery on claim against individual-police officer); 8A Wright, Miller, Kane, Marcus, & Stéinman, Federal Practice & Procedure § 2040 (3d ed.) (“Ever since the days of thé former equity bill for discovery, there has been applied to discovery, ‘the principle of judicial parsi*628mony,’ by which, when one issue may be determinative of a case, the court has discretion to stay discovery on other issues until the critical issue has been decided.”).
Crystal’s case, however, is not such a case. The allegations specifically attributable to Amador’s conduct are only part of the case against BPD and Batts. The complaint includes many allegations of wrongful conduct by a considerable number of officers or officials of the -BPD, other than the allegations against Amador. For example, Crystal alleges that the day after two police officers were criminally charged because of Crystal’s report about their misconduct to the Baltimore City State’s Attorneys Office, a detective from another division threatened Crystal about his report. (Compl. ¶27.) In addition, many of the kinds of threatening comments made by Amador to Crystal were made by other officers. (Id. ¶ 44.) Also, he was informed that all supervisors of Internal Affairs, to whom Crystal had made reports of harassment and intimidation, “were instructed by the Chief of Internal Affairs that they were not to talk to Plaintiff any further.” (Id. ¶¶40, 41.) Moreover, another official in BPD refused to approve overtime for Crystal. (M ¶ 55.) These are just a few of the allegations that do not involve conduct by Amador, but nevertheless plausibly demonstrate consistent, department-wide maltreatment of'Crystal.
Thus, if the claim against Amador were decided in Amador’s favor, then a substantial part of the ease would- remain -unresolved. Bifurcation would only succeed in drawing out the case instead of efficiently disposing of it. The result would be duplication of discovery effort and unwise use of judicial resources, not to mention increasing the amount of time and money invested by the parties.
For those-reasons, the Court concludes Defendants’ motion to bifurcate is without merit and, therefore, DENIES the motion (ECF No. 37).